OPINION OF THE COURT
Memorandum.
Ordered that the order is reversed, without costs, tenant’s motion to vacate the stipulation of settlement and the final judgment entered pursuant thereto is granted, and the matter is remitted to the Civil Court for all further proceedings.
It is noted at the outset that, contrary to the argument advanced by landlord in its respondent’s brief, this appeal was properly perfected (see CCA 1704 [b]). While landlord contends that the appeal should be deemed abandoned because tenant failed to settle the transcript, the record does not reflect that any testimony was taken so as to require the settlement of a transcript pursuant to CCA 1704 (a).
In this holdover summary proceeding based upon tenant’s alleged failure to sign a renewal lease for her rent-stabilized apartment, tenant entered into a stipulation on May 20, 2012, pursuant to which she agreed to, among other things, vacate the apartment by June 30, 2012. In return, landlord waived four months’ rent. A final judgment was entered, with execution of the warrant stayed in accordance with the stipulation. Subsequently, pursuant to a second stipulation, tenant received an extension of time to vacate the apartment and paid all of the use and occupancy that had accrued, including the four months’ use and occupancy that had been waived pursuant to the initial stipulation. Thereafter, tenant moved to vacate the first stipulation and the final judgment entered pursuant thereto on the ground that she had not been offered a renewal lease in accordance with the Rent Stabilization Code and that she had signed the stipulation under great pressure. The Civil Court denied *25tenant’s motion, finding that tenant had not demonstrated good cause to vacate the first stipulation and specifically noting that tenant had received the benefit of the stipulation.
The court retains control over the enforcement of stipulations and may relieve a party from the terms thereof where it appears that the stipulation was entered into inadvisably or that it would be inequitable to hold the parties to the stipulation (Matter of Frutiger, 29 NY2d 143, 149-150 [1971]; Cabbad v Melendez, 81 AD2d 626 [1981]). Here, contrary to the Civil Court’s finding, tenant did not receive the benefit of her bargain, as she ultimately paid the four months’ use and occupancy initially waived by landlord in exchange for her consenting to vacate the subject apartment. Furthermore, tenant has demonstrated a potentially meritorious defense, as nothing in the record, which is replete with conflicting information about the tenancy, suggests that landlord had complied with the Rent Stabilization Code by providing a proper renewal lease with proper notice (see e.g. Rent Stabilization Code [9 NYCRR] § 2523.5 [a]). In addition, it appears that tenant also inadvertently waived her right to a postjudgment period in which to cure her alleged failure to sign a renewal lease, should it have been found that a proper lease had been offered (see Barmat Realty Co., LLC v Quow, 39 Misc 3d 151[A], 2013 NY Slip Op 50977[U] [App Term, 2d Dept, 2d, 11th & 13th Jud Dists 2013]).
Accordingly, the order is reversed, tenant’s motion to vacate the stipulation of settlement and the judgment of possession entered pursuant thereto is granted, and the matter is remitted to the Civil Court for all further proceedings.